UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 333-139298 Bridgeline Digital, Inc. (Exact name of registrant as specified in its charter) Delaware 52-2263942 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer IdentificationNo.) 10Sixth Road Woburn,MA (Address of principal executive offices) (Zip Code) (781) 376-5555 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such filesoYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesxNo The number of shares of Common Stock, par value $0.001 per share, outstanding as of May 12, 2010 was 11,188,208 Bridgeline Digital, Inc. Quarterly Report on Form 10-Q For the Quarterly Period ended March 31, 2010 Index Page Part I Financial Information Item 1. Financial Statements Consolidated Balance Sheets (unaudited) as of March 31, 2010 and September 30, 2009 4 Consolidated Statements of Operations (unaudited) for the three and six months ended March 31, 2010 and 2009 5 Consolidated Statements of Cash Flows (unaudited) for the three and six months ended March 31, 2010 and 2009 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4T. Controls and Procedures 21 PartII Other Information Item1. Legal Proceedings 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 5. Other Information 22 Item 6. Exhibits 24 Signatures 25 - 2 - Bridgeline Digital, Inc. Quarterly Report on Form 10-Q For the Quarterly Period ended March 31, 2010 Statements contained in this Report on Form 10-Q that are not based on historical facts are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.Forward-looking statements may be identified by the use of forward-looking terminology such as “should,” “could,” “may,” “will,” “expect,” “believe,” “estimate,” “anticipate,” “intends,” “continue,” or similar terms or variations of those terms or the negative of those terms.These statements appear in a number of places in this Form 10-Q and include statements regarding the intent, belief or current expectations of Bridgeline Digital, Inc. Forward-looking statements are merely our current predictions of future events. Investors are cautioned that any such forward-looking statements are inherently uncertain, are not guaranties of future performance and involve risks and uncertainties. Actual results may differ materially from our predictions. Important factors that could cause actual results to differ from our predictions include the impact of the global financial deterioration on our business, our inability to manage our future growth effectively or profitably, our license renewal rate, the impact of competition and our ability to maintain margins or market share, the performance of our products, our ability to protect our proprietary technology, the security of our software, our ability to maintain our listing on the Nasdaq Capital Market, our dependence on our management team and key personnel, or our ability to hire and retain future key personnel.Although we have sought to identify the most significant risks to our business, we cannot predict whether, or to what extent, any of such risks may be realized, nor is there any assurance that we have identified all possible issues which we might face. We assume no obligation to update our forward-looking statements to reflect new information or developments. We urge readers to review carefully the risk factors described in our Annual Report on Form 10-K for the fiscal year ended September 30, 2009 as well as in the other documents that we file with the Securities and Exchange Commission. You can read these documents at www.sec.gov. Where we say “we,” “us,” “our,” “Company” or “Bridgeline” we mean Bridgeline Digital, Inc. - 3 - PART I—FINANCIAL INFORMATION Item1. Financial Statements. Bridgeline Digital, Inc. Consolidated Balance Sheets (in thousands, except share and per share data) (Unaudited) March 31, September 30, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable and unbilled receivables, net Prepaid expenses and other current assets Total current assets Equipment and improvements, net Intangible assets, net Goodwill Other assets Total assets $ $ Liabilities and stockholders’ equity Current liabilities: Accounts payable $ $ Accrued liabilities Accrued earnouts Line of credit Capital lease obligations – current 49 77 Deferred revenue Total current liabilities Capital lease obligations, net of current portion 48 62 Other long term liabilities Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock - $0.001 par value; 1,000,000 shares authorized; none issued and outstanding — — Common stock - $0.001 par value; 20,000,000 shares authorized; 11,188,208 and 11,182,209 shares issued and outstanding, respectively 11 11 Additional paid-in capital Accumulated deficit (15,371 ) (15,611 ) Accumulated other comprehensive income (129 ) (116 ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements - 4 - Bridgeline Digital, Inc. Consolidated Statements of Operations (Dollars in thousands except per share data) (unaudited) Three Months Ended March 31, Six Months Ended March 31, Revenue: Web application development services $ Managed service hosting Subscription and perpetual licenses Total revenue Cost of revenue: Web application development services Managed service hosting Subscription and perpetual licenses Total cost of revenue Gross profit Operating expenses: Sales and marketing General and administrative Research and development Depreciation and amortization Total operating expenses Income from operations 30 Interest income (expense), net 5 ) (1 ) ) Income before income taxes 35 Income taxes 15 20 31 20 Net income $ 20 $ $ $ Net income per share: Basic $ — $ $ $ Diluted $ — $ $ $ Number of weighted average shares: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements - 5 - Bridgeline Digital, Inc. Consolidated Statements of Cash Flows (in thousands) (unaudited) SixMonthsEnded March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Amortization of intangible assets Depreciation Other amortization Stock-based compensation Changes in operating assets and liabilities, net of acquired assets and liabilities: Accounts receivable and unbilled receivables (256 ) Prepaid expenses and other assets (140 ) 37 Accounts payable and accrued liabilities (73 ) (738 ) Deferred revenue 44 Other liabilities (3 ) 96 Total adjustments Net cash provided by operating activities Cash flows from investing activities: Equipment and improvements (116 ) (376 ) Software development (338 ) — Contingent acquisition payments (earnouts) ( (878 ) (587 ) Net cash used in investing activities (1,332 ) (963 ) Cash flows from financing activities: Proceeds from bank line of credit Principal payments on bank line of credit (2,350 ) (2,000 ) Principal payments on capital leases (42 ) (69 ) Proceeds from exercise of stock options 5 — Net cash provided by (used in) financing activities (69 ) Net increase in cash and cash equivalents Effect of exchange rate changes on cash 1 (9 ) 10 Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period $ $ Supplemental cash flow information: Cash paid for: Interest $
